In an action to recover damages for breach of contract, plaintiff appeals from an order of the Supreme Court, Orange County (O’Gorman, J.), entered March 27, 1981, which (1) granted so must of defendants’ motion to vacate a default judgment as sought permission to serve and file a late answer and (2) stayed the plaintiff from enforcing the judgment until final determination" of the action. Order reversed, on the law, without costs or disbursements, and motion denied. Special Term abused its discretion in excusing defendants’ default in appearing and granting them permission to serve a late answer and counterclaim, since the defendants did not offer a reasonable excuse for their delay (see Fischer v Town of Clarkstown, 86 AD2d 650; Bruno v Village of Port Chester, 77 AD2d 580). Damiani, J. P., Mangano, Weinstein and Bracken, JJ., concur.